Exhibit SECOND AMENDMENT TO LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT THIS SECOND AMENDMENT TO LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT ("Amendment") is made and entered into as of the 12th day of December, 2008 between En Pointe Technologies Sales, Inc., a Delaware corporation ("Seller"), and Allied Digital Services Limited, an Indian limited company ("Buyer"). RECITALS A.Seller and Buyer, have entered into that certain LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT dated as of July 9, 2008 ("Agreement"), pursuant to which Seller has agreed to sell to Buyer and Buyer has agreed to buy from Seller on the terms and conditions set forth therein, certain interests in En Pointe Global Services, LLC, a Delaware limited liability company (the "Company"),as more particularly described therein, and have previously entered into a First Amendment to Limited Liability Company Interest Purchase Agreement (the "First Amendment"). B.Seller and Buyer now desire to modify and amend the Agreement and supersede the First Amendment in the manner set forth herein. Now, therefore, in consideration of the mutual covenants and agreements herein contained and for other good and valuable consideration, including but not limited to the payment to Seller to be made pursuant hereto, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as follows: AMENDMENT 1.The definition of the term "Cash Earnout Amount" set forth in Paragraph 1.9 of the Agreement is hereby deleted in its entirety and the following inserted in place thereof: "1.9 Installment Amount. Two Million Dollars ($2,000,000) due on or before February 13, 2009, with interest accruing thereon at the rate of 8% perannum, or the highest rate permitted by law,whichever rate is less, from September 23, 2008 forward until paid." 2.Paragraph 2.2 of the Agreement, "Purchase Price and Payment" is hereby deleted in its entirety and the following inserted in place thereof: "Purchase Price and Payment. Subject to the adjustment provisions set forth below in this Section 2, elsewhere in the Agreement and in the Escrow Agreement, the consideration for the transactions contemplated by this Agreement (the "Purchase Price") shall be (i) the Cash Consideration, (ii) the Installment Amount and (iii) either the Seller Earnout Shares or the Alternative Cash Earnout Amount.
